MEMORANDUM***
Jose Rodrigo Garcia-Paramo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen his removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), we deny the petition for review.
Garcia-Paramo’s 30-day voluntary departure period expired before the motion to reopen was filed to notify the BIA of his new evidence. The BIA did not abuse its discretion in denying Garcia-Paramo’s motion in these circumstances, as he had become statutorily ineligible for the relief sought. See 8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759, 764 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.